 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NEIMAN NIX,
10                                                          No. 2:18-cv-00992-RSL
                                           Plaintiff,
11
            v.
12                                                          STIPULATED MOTION FOR RELIEF
     KYLE BODDY, and DRIVELINE BASEBALL                     FROM DEADLINE
13   ENTERPRISES, LLC, a Washington state
     limited liability company,                             NOTED FOR HEARING:
14                                                          MARCH 28, 2019
                                       Defendants.
15

16
                                              STIPULATION
17
            Pursuant to LCR 7(j) and 10(g), the parties hereby stipulate and jointly request that this
18
     Court extend the expert disclosure deadline in this case from April 10, 2019 to May 10, 2019.
19
     Counsel for the parties have conferred and have agreed that a one-month extension of the expert
20

21   disclosure deadline is necessary in order to allow the parties additional time to complete the

22   initial round of discovery. The parties agree that all other case deadlines will remain in place.

23

24

25

26

     STIPULATED MOTION FOR RELIEF                                        KELLER ROHRBACK              L.L.P.
     FROM DEADLINE                                                           1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (2:18-cv-00992-RSL) - 1                                                TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
                                     KELLER ROHRBACK L.L.P.
 3

 4

 5   DATED: March 28, 2019           By /s/ David J. Russell
                                       David J. Russell, WSBA #17289
 6                                     1201 Third Avenue, Suite 3200
 7                                     Seattle, WA 98101
                                       drussell@kellerrohrback.com
 8                                     Attorneys for Defendants

 9                                   PETERSON BAKER PS
10

11
     DATED: March 28, 2019           By /s/ Tyler C. Peterson
12                                     Tyler C. Peterson, WSBA #39816
                                       1220 Westlake Avenue North, Suite D
13                                     Seattle, WA 98109
                                       tyler@petersonbakerlaw.com
14                                     Attorneys for Defendants
15
                                     HELSELL FETTERMAN LLP
16

17
     DATED: March 28, 2019           By /s/ Lance D. Reich (by email authorization)
18
                                       Lance D. Reich, WSBA #41009
19                                     1001 Fourth Avenue, Suite 4200
                                       Seattle, WA 98154
20                                     lreich@helsell.com
                                       Attorneys for Plaintiff
21

22

23

24

25

26

     STIPULATED MOTION FOR RELIEF                        KELLER ROHRBACK             L.L.P.
     FROM DEADLINE                                          1201 Third Avenue, Suite 3200
                                                               Seattle, W A 98101-3052
     (2:18-cv-00992-RSL) - 2                                TELEPHONE: (206) 623-1900
                                                            FACSIMILE: (206) 623-3384
 1                                            ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3         DATED this 29th day March, 2019.
 4

 5
                                              A
                                              THE HONORABLE ROBERT S. LASNIK
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION FOR RELIEF                           KELLER ROHRBACK            L.L.P.
     FROM DEADLINE                                            1201 Third Avenue, Suite 3200
                                                                 Seattle, W A 98101-3052
     (2:18-cv-00992-RSL) - 3                                  TELEPHONE: (206) 623-1900
                                                              FACSIMILE: (206) 623-3384
